FILED
                            NOT FOR PUBLICATION                              JUN 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50543

               Plaintiff - Appellee,             D.C. No. 3:14-cr-01657-LAB

 v.
                                                 MEMORANDUM*
CARLOS RUIZ-ARAGON,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

       Carlos Ruiz-Aragon appeals from the district court’s judgment and

challenges the three-year term of supervised release imposed following his guilty-

plea conviction for attempted reentry of a removed alien in violation of 8 U.S.C.

§ 1326(a). We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       Ruiz-Aragon contends that the district court procedurally erred by relying on

clearly erroneous facts and failing to explain adequately the three-year term of

supervised release. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The record shows

that the district court adequately explained its determination that a term of

supervised release was necessary as a deterrent in this particular case. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc). Contrary to Ruiz-

Aragon’s contention, the court did not presume that the government would not

prosecute him were he to again return illegally, nor did it impose supervised

release in this case based on a “blanket policy.”

       Ruiz-Aragon next contends that the term of supervised release is

substantively unreasonable, and that the court unreasonably exercised its discretion

under Kimbrough v. United States, 552 U.S. 85 (2007) when it expressed its

disagreement with the Guidelines’ recommendation against supervised release for

deportable aliens. In light of Ruiz-Aragon’s immigration and criminal history, the

imposition of a three-year term of supervised release in this case was consistent

with the Guidelines and was not an abuse of discretion. U.S.S.G. § 5D1.1 cmt.

n.5.

       AFFIRMED.


                                           2                                    14-50543